Citation Nr: 1308953	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  02-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for residuals of a neck injury. 

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to July 1959. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, (RO).  In April 2003, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002). 

The Veteran's claims were denied by an October 2006 Board decision, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2008, the Court, vacated the October 2006 Board decision, and remanded the case to the Board for readjudication pursuant to a Joint Motion for Remand. 

The Board remanded the case for development directed by the Joint Motion in February 2010.  The Veteran's claims were again denied by an August 2010 Board decision, and the Veteran again appealed to the Court.  In a memorandum decision dated in March 2012, the Court vacated the August 2010 Board decision and remanded the case to the Board for readjudication consistent with the Court's decision.  The Board remanded the case for development in September 2012.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  




FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran's current back, neck, and head conditions pre-existed service.

2.  A back disability is not shown to have had onset during service; arthritis of the lumbar spine was not manifest to a compensable degree within one year of separation from service; and a back disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

2.  A neck disability is not shown to have had onset during service; arthritis of the cervical spine was not manifest to a compensable degree within one year of separation from service; and a neck disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

2.  A head disability is not shown to have had onset during service; cerebrovascular disease was not manifest to a compensable degree within one year of separation from service; and a head disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service and arthritis of the back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  A neck disability was not incurred in or aggravated by service and arthritis of the cervical spine may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2012). 

3.  A head disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in March 2002, June 2004,  August 2004, and November 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  Thereafter, the claims were readjudicated in the December 2012 supplemental statement of the case.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims and also introduced additional documents for inclusion into the evidence already of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits herein decided.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, to include medical opinions and records in support of the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has any prejudice been identified in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims herein decided.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, Social Security Administration records, Virtual VA file, and private and VA treatment records have been obtained.  In addition, the Veteran has been provided with VA examinations in connection with his present claims.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including cerebrovascular disease and arthritis, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.
 
A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that his current back, neck, and head disorders are related to an injury he sustained in 1958 when he fell off a ladder while painting his commander's office while stationed at the Sheppard Air Force Base in Texas.  In statements and at hearing, the Veteran reported that shortly before he received the treatment for his back in August 1958, he was painting his squadron commander's office when he fell off a ladder and landed with his head and neck on a desk and with his back over a chair.  Reportedly, he did not seek immediate treatment but later began having pains and went to the base hospital for treatment (which he asserts is the August 1958 treatment shown in his service medical records).  The Veteran has since reported chronic ongoing back and neck pain, as well as head problems, since service.  At his personal hearing, the Veteran testified that he had seen multiple doctors for his back disability since service, including one shortly after service.  

The service treatment records show that upon service entrance in June 1958, the Veteran's spine, head and neurological system, were clinically evaluated as normal.  The service treatment reports show that on audiological evaluation in June 1958, the Veteran reported injuring his head during an accident in March 1956.  On August 8, 1958 the Veteran was seen for complaints of abdominal and back pain when marching.  At that time the Veteran gave a history of being in an accident in 1956 in which part of a house caved in and he was hospitalized for four to five days for x-rays and observation.  He had no surgery.  The Veteran also said that then and now he experienced pain on flexion of trunk.  Examination revealed paravertebral muscle spasm of the lumbosacral area.  The assessment was lumbosacral strain. The Veteran was referred to physical therapy where he was seen from August 8th to August 20th for treatment for tightness in the right lumbar paravertebral muscles with hot packs and massage.  The remainder of the service treatment records contain no additional records of treatment for any low back, neck or head condition, and on separation from service in June 1959 the Veteran's spine, head and neurological system were clinically evaluated as normal. 

Initially, the Board finds that the Veteran was without any back, neck or head disorder, or similar defect, at the time of his induction examination, as no clinical findings or abnormalities were noted with respect to his spine, head, or neurological  and musculoskeletal systems, and the Veteran was found to be qualified for duty.  

Although the service treatment reports show that in June and August 1958, the Veteran reported injuring his head and back during an accident in March 1956, since the service entrance examination report makes no reference to any relevant abnormalities, the Veteran is presumed sound at service entrance.  The service medical professionals who during and after service noted a pre-service back and head injuries simply transcribed the Veteran's account and provided no medical enhancement or confirmation of any pre-service back or head disorder.  A Veteran's statements and the mere notation of that account are not sufficient evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  The Board finds that a back, neck or head disorder is not shown by clear and unmistakable evidence to have pre-existed service and the presumption of soundness has not been rebutted.  Therefore, the Veteran is presumed sound as to the low back, neck and head when he entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Having established that the Veteran is entitled to a presumption of soundness with respect to the claimed disabilities, the next step of the inquiry is to determine whether the Veteran developed a chronic disability affecting the spine or head during active service.

The Board must assess the Veteran's competence and credibility to assert that his low back, neck and head disabilities had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994). 38 C.F.R. § 3.159(a)(2) (2012).  The Board finds that the Veteran is competent to report that he had neck and low back pain, as well as dizziness, in service and since service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2012).

To the extent that the Veteran reports continuity of low back, head and neck symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record.

The service treatment records show that the Veteran was seen on August 8, 1958 with complaints of abdominal and back pain when marching.  The assessment was lumbosacral strain.  The Veteran was referred to physical therapy where he was seen from August 8th to August 20th for treatment for tightness in the right lumbar paravertebral muscles with hot packs and massage.  It is apparent that the condition resolved with treatment as the remainder of the service treatment records contain no additional records of treatment for any low back condition, and on separation from service in June 1959 the Veteran's spine was clinically evaluated as normal.  Similarly, the service treatment records contain no complaints, findings, diagnosis or treatment pertaining to the neck or head, and on separation from service the Veteran's spine, head and neurological system were clinically evaluated as normal.  The Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic lumbar spine, cervical spine or head disorder and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, a letter from a doctor dated in September 1960 shows that the Veteran was seen in October 1959.  The main complaints were epigastric pain and indigestion. The Veteran, however, also complained of back discomfort, but the doctor stated that examination of his back was essentially negative. 

In March 1985, the Veteran was seen for complaints of dizziness and headaches that had onset 2 weeks earlier.  Similarly, a neck disorder was initially documented in 1985.  The treatment records also show the Veteran reporting as late as 1990 that his neck problems started in 1956 when he was injured by a house that collapsed on him.  An August 1990 VA clinical report noted that an electromyogram was suggestive of cervical radiculopathy, with a history of arthritis of the neck for approximately 6 years reported at that time.  Reference was also made on this report to a neck and head injury 32 years previously when part of a building fell on the Veteran.  A neurosurgery progress note in September 1990, recorded complaints of neck and shoulder pan along with a history of an injury 30 years earlier.  

A VA neurosurgery progress note in September 1990, recorded complaints of neck and shoulder pain along with a history of an injury 30 years earlier.  

In October 1990, the Veteran was seen for a work-related lumbosacral strain. A July 1994 letter from a private physician noted treatment for, among other things, degenerative joint disease and osteoarthritis, but this physician failed to identify the joints that were affected.  

In connection with a claim for Social Security disability benefits in May 1994, the Veteran reported arthritis and a history of a back injury in March 1956 when a part of a 2 story building collapsed on top of him.  The Veteran also related a post-service occupational history of physical labor and heavy lifting.  

An October 1999 magnetic resonance imaging (MRI) study conducted of the Veteran's brain showed mild periventricular white matter disease and "prominent lateral ventricles consistent with communicating hydrocephalus of which normal pressure hydrocephalus would be most likely."  An October 1999 x-ray of the cervical spine revealed spondolytic degenerative changes.  A November 2001 x-ray of the lumbar spine revealed severe arthritic changes and some mild disc protrusion at the L3-L4 level.  

VA treatment records in June 2011, documented a cerebrovascular accident for which the Veteran was hospitalized.  A CT scan taken at the time revealed possible lacunar infarct in the left cerebellar hemisphere and an old basal ganglia infarct.  Global cerebral atrophy and nonspecific periventricular white matter changes were also noted.  

In summary, following service discharge, a September 1960 medical report shows that the Veteran was seen in October 1959 mainly for complaints of epigastric pain and indigestion.  The Veteran, however, also complained of back discomfort, but the doctor stated that examination of his back was essentially negative.  The next record of treatment for back pain is not until October 1990 when the Veteran was seen for a work-related lumbosacral strain.  In March 1985, the Veteran was seen for complaints of dizziness and headaches that had onset 2 weeks earlier.  Similarly, neck complaints were initially documented in 1985.  In view of the period without evidence of treatment for back, head or neck until at least 1985, and the lack of clinical findings relating to the back until 1990, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An August 1990 VA clinical report noted that an electromyogram was suggestive of cervical radiculopathy, with a history of arthritis of the neck for approximately 6 years reported at that time.  An October 1999 x-ray of the cervical spine revealed spondolytic degenerative changes and November 2001 x-ray of the lumbar spine revealed severe arthritic changes and some mild disc protrusion at the L3-L4 level.  As the initial radiographic documentation of degenerative changes of the lumbar and cervical spine is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the lumbar and cervical spine on a presumptive basis.  Similarly, while an October 1999 MRI study conducted of the Veteran's brain was consistent with brain pathology, a cerebrovascular accident was first confirmed in 2011.  While an old stroke was also noted, there is no indication that the stroke occurred during service or within one year of discharge from service.  Accordingly, service connection for a cerebrovascular condition cannot be established on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Board has weighed statements made by the Veteran as to incurrence of low back, neck, and head disabilities during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

In considering the statements of the Veteran as to in-service low back, neck and head injuries incurred in a fall accident in 1958, and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record.  The Veteran has variously reported onset of the claimed disabilities due to injuries incurred in 1956, and in statements dated after 2002, as due to an in-service fall accident in 1958.  Additionally, post-service injuries are also of record.  In this regard, a low back occupational injury was documented in October 1990.  With regards to the Veteran's reported in-service trauma, his statements, are not corroborated by the evidence.  Instead, the service treatment reports show that the Veteran complained of back pain in 1958 related to marching.  The Veteran made no mention in 1958 of a fall from a ladder being the cause of his back pain; as such, his 1958 statements as to the cause of his back pain are more probative than his current statements as they were made contemporaneous with seeking medical treatment for his back pain and his current statements seem to have been made at the time that he began seeking benefits from VA.  This is further supported by the medical treatment records, which do not show any report of a fall from a ladder and injury to his back, head or neck, until many years after service.  In fact, as late as 1990, the Veteran had reported the 1956 injury as the cause of his neck and back problems.  

Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.  This is because his statements as to having an injury with a continuity of symptoms are less persuasive than the service treatment records that show only one instance pertaining to complaints of back pain and this was related to marching which resolved after treatment.  In addition, on separation from service and post-service discharge in 1959, the Veteran's lumbar spine was clinically evaluated as normal.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

In a statement received in September 1960 in connection with the Veteran's claim for VA benefits, Major T.R.S., noted that while stationed at Walker Air Force Base in New Mexico, the Veteran worked for him as an airman from June 1959 to the latter part of 1959.  Major T.R.S. stated that the Veteran related an injury during basic training, however, he noted having no personal knowledge of that injury.  Major T.R.S. added that the Veteran was never injured while working for him.  In a June 2002 statement, the Veteran's ex-spouse stated that the Veteran was treated for his back at Walker Air Force Base in June 1959.  

To the extent that the September 1960 statement from Major T.R.S. is offered as proof that the Veteran injured his back, neck and head in service when he fell off a ladder, the Board notes that Major T.R.S. indicated that the Veteran related an injury during basic training, and he noted having no personal knowledge of that injury.  Major T.R.S. further added that the Veteran was never injured while working for him.  Moreover, there is no indication as to the circumstances of the reported injury and which body part was affected.  Accordingly, Major T.R.S.'s statement fails to corroborate the Veteran's post-2002 account of an in-service back, neck and head injury incurred when he allegedly fell off a ladder.  

Similarly, with regards to the statement from Veteran's former spouse regarding treatment in service for a back condition, the Board does not find it to be probative.  In reads as follows (with the personal identifiers obscured):

To: Whom It May Concern,
United We Stand
I'm a Witness, My Name: XXXXXX  X.  XXXXXXXX
The date 6/20/59 and Wk. Day Tue.  
Walker Air Force Base Roswell, N.M:
The following information concerning Walker Air Force Base Hospital
Back treatment for the follow up for the airman
His Name (Veteran's name)  
                                                                         Sincerely Yours
						       XXXXXX  X.  XXXXXXXX

This statement plainly has a difficult to understand sentence structure, (it reads as if she was responding for Walker Air Force Base Hospital).  It also is confusing as to the date.  (It is difficult to understand if it was meant to represent the date of the statement, or the date of the event she was describing.  If it was a reference to the date of the event she was describing, an internet check shows June 20, 1959 to have been a Saturday, rather than a Tuesday [Wikipedia].)  Also, the file includes the Veteran's record of treatment at Walker Air Force Base Hospital.  These do not show any back treatment apart for wart removals, which involved the left hand and back.  The Board does not consider this benign skin growth to be relevant to disability benefits for orthopedic impairment which the Veteran has been pursuing.  Given the internal deficiencies of the statement itself, and the absence of any entries of relevance in the records to which the Veteran's former spouse refers, this statement is not accorded any probative value.  

On the question of medical causation or medical evidence of an association or link between the claimed disabilities and service, there is evidence both for and against the claim.  38 C.F.R. § 3.303(d) (2012).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

In support of his claim, the Veteran submitted a statement from a private physician dated in April 2003, wherein the physician, Audie G. Swinney, M.D., stated that he reviewed the Veteran's medical history and determined that the Veteran suffered severe back and neck pain due to an accident he sustained while in the Armed Forces, i.e. that the Veteran was painting his commander's office and fell from a ladder and he sought medical attention the same month for back pain.  Dr. Swinney stated that he felt that the Veteran's injuries were directly related to the above-mentioned accident.  He completed another statement in July 2004 reporting that the Veteran would "never recover from this injury that he sustained to his back and neck." 

Additionally, VA treatment records after 2003, recorded the Veteran's report of a history of neck, back and head symptoms since an injury in service.  

The Board notes that to the extent that private and VA clinicians, to include Dr. Swinney, have reported onset of the Veteran's lumbar spine disorder in service, those statements are based on the history provided by the Veteran, which as previously discussed, is inconsistent with the evidence of record, to include the service treatment records.  The Board has determined that the Veteran's lay statements that purport to establish onset of a cervical spine disorder, a lumbar spine disability, and a head condition in service and continuity of symptomatology are internally inconsistent and inconsistent with the evidence of record, and are not credible.  A bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the Board considers it significant that the clinicians, with the exception of Dr. Swinney, did not indicate having reviewed the Veteran's medical records or service medical records.  Accordingly, those reports, while statements by competent medical professionals, are of little probative value and do not constitute competent medical evidence of a nexus between the Veteran's current back, neck and head disorders and active service to the extent that they are based solely on reported assertions of the Veteran that have been found to not be credible. 

Additionally, the medical opinion from Dr. Swinney is a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's low back and neck disorders had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Significantly, the opinion was not supported by a rationale, which weighs against their probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Further, although Dr. Swinney reported having reviewed pertinent history, it is unclear on what records he based his opinion considering the fact that his medical opinion relied on the fact that the Veteran suffered severe back and neck pain due to an accident he sustained while in the Armed Forces, which is not shown by the evidence of record.  Thus, the opinion appears to be based on an inaccurate factual background.  Furthermore, Dr. Swinney also failed to acknowledge the 1956 accident that the Veteran clearly reported in service multiple times, as well as post-service injuries.  As the record contradicts the facts relied on by Dr. Swinney to form the basis of his opinion, his reports are of little probative value and are not persuasive medical evidence of a nexus between the Veteran's current disorders and active service. 

The evidence against the claim is the medical opinions of the VA examiners in June 2005, March 2010, May 2010, and October 2012, who opined that the Veteran's current neck and lower back conditions were not incurred while the Veteran was in the service nor were these aggravated by service.  

The Veteran underwent a VA examination in June 2005, at which time the Veteran reported to the examiner the history of falling from a ladder in 1958 while painting his commander's office.  He reported injuring his head, neck and lower back and being treated at the base hospital with pain medication and hot massages.  He stated that his back has hurt ever since 1958 and he had constant pain, which he described as very severe (a 9 on a scale of 1 to 10).  He could not sleep at night, or walk well or sit too long.  He denied any history of post-service injury.  The examiner reviewed past x-rays as well as those done for the examination, and following the examination, the diagnosis was degenerative joint disease of the lumbosacral spine with mild functional loss due to pain. 

In his report following the June 2005 VA examination, the examiner provided the requested opinion as to whether it was at least as likely as not the Veteran's current back disorder was related to the lumbosacral strain treated in service.  After reviewing the entire claims file, including the service medical records, the examiner opined that the Veteran's current lower back condition was not likely related to his military service because there was no notation that he was injured in service.  Noted by the examiner was that the Veteran only had one episode of lower back pain in service, at which time he gave a history of pre-service injury in an accident in 1956.  Thus, it was the examiner's opinion that the Veteran's current lower back condition was not incurred while he was in the service nor was it aggravated in service. 

The Veteran's neck disorder was also evaluated at the June 2005 VA examination.  X-rays revealed severe degenerative spondolytic changes at the C6-7 level.  The diagnosis was mild degenerative joint disease of the cervical spine with zero to mild functional loss due to pain.  The examiner opined that the Veteran's current neck condition was not likely related to his military service because there was no notation that he was injured in service, and no indication that the Veteran was treated for neck pain or any neck problem while he was in service. 

At the June 2005 VA examination, the Veteran was examined for residuals of head trauma.  The Veteran reported lightheadedness and headaches.  His central nervous system was intact.  Head and face examination was normal without deformity.  Eye examination showed his pupils were equal, round and reactive to light and accommodation.  Extraocular movements were intact.  CT scan of the head was negative.  The examiner's impression was history of head injury with normal examination. 

Another VA opinion, preceded by a review of the claims file and examination of the Veteran, was completed by a VA physician in connection with the March 2010 VA examination requested in the February 2010 Board remand.  The Veteran reported onset of a low back, neck, and head condition during service, when he fell off an 8 foot ladder and cracked his skull.  On falling, his neck hit the corner of a desk and his back hit some chairs.  Reportedly, he did not initially seek treatment, rather he went to sick call 2 days later when he experienced back pain while marching.  

Following an examination of the Veteran and a review of the claims file, the examiner diagnosed degenerative joint and disc disease and retrolisthesis of the lumbar spine, and cervical joint arthrosis and disc disease, which were considered less likely as not the result of service and instead was at least as likely as not related to the normal process of aging and/or post service activities.  As support for the conclusion, the examiner noted that there was no documentation of neck pain or a neck injury in the service treatment reports, and on separation from service the Veteran's spine was evaluated as normal.  The examiner further noted a normal examination of the back in the private physician's September 1960 letter discussing the Veteran's back complaints.  

With regards to the Veteran's head condition, the examiner noted that the Veteran did not have complaints of dizziness for twenty years after service, the lack of documentation in the service treatment records of a head injury, and the June 2005 negative CT scan.  The examiner also noted that dizziness was a non specific and vague complaint that could be attributed to multiple causes. 

This examiner completed an addendum in May 2010 indicating that she again "extensively reviewed" the claims files, to include the pertinent service treatment reports and the private medical opinions of April 2003 and July 2004 previously referenced.  She stated that she "respectfully disagree[s]" with the private examiner's opinions of April 2003 and July 2004 and that her opinion and rationale rendered in March 2010 had not changed. 

In essence, the examiners simply did not find support for the Veteran's reported history of an injury from a fall from a ladder in 1958 in light of his contemporaneous account reporting that his back problems were initiated by the pre-service 1956 accident when a house collapsed on him.  Significantly, the examiners relied on the lack of findings regarding a neck or low back disorder on separation from service, and with respect to the low back, the examiners referenced a normal examination of the back in the private physician's September 1960 letter discussing the Veteran's back complaints.  

A VA examiner in October 2012, following an interview of the Veteran, a review of the claims file, and an examination of the Veteran, determined that the Veteran's lumbar and cervical spine disabilities, and the head condition, were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the claimed head, low back and neck conditions were less than likely permanently aggravated or the result of any event or condition that occurred in service, or within one year of discharge from service.  The natural progression of the claimed conditions was not altered or worsened during service.

The examiner noted that while the service treatment records documented one incident of lumbosacral strain, the condition resolved with treatment.  Moreover, in-service treatment for the back was associated with marching, which contradicted the Veteran's account of an in-service back injury after 2002.  With regards to the cervical spine, treatment for the neck was first noted in 1994, with a history of onset of pain 6 weeks earlier.   

To the extent that the Veteran claimed that his neck and back conditions resulted from a 1958 falling injury, the examiner noted that the service treatment records did not document such an injury.  In fact, there was no evidence or mention of an in-service injury incurred when the Veteran fell off a ladder from 1959 to 2002, to include SSA records.  In this regard, the examiner noted that prior to 2002, there was a wealth of information showing that post-service discharge, the Veteran engaged in heavy lifting an manual labor on a daily basis as part of his work duties at a car body shop and as a commercial painter, which was tiring and wearing on his neck and back.  Accordingly, the examiner opined that more likely than not the Veteran's current lumbar and cervical spine degenerative changes were related to post-service occupational labor, as opposed to a low back or neck condition in service.  

Specific to the claimed head disability, a psychiatric opinion was also obtained in October 2012, to evaluate for traumatic brain injury.  The examiner noted numerous MRI records showing brain pathology, including the 1999 MRI report that noted mild periventricular white matter disease and prominent lateral ventricles consistent with communicating hydrocephalus of which normal pressure hydrocephalus would be most likely.  Following a review of the Veteran's claims file, the examiner noted that the evidence failed to show any record or mention of a head injury until 2002.  Subsequent records documented a cerebrovascular accident in June 2011.  The examiner concluded that at least as likely as not the Veteran did not suffer a traumatic brain injury. 

Consistent with the psychiatric report, on VA examination in October 2012 the examiner found that while there was cognitive impairment, it was not due to traumatic brain injury, but rather more likely than not, it was related to the previous cerebrovascular accident cerebral atrophy and normal hydrocephalous pressure.  The examiner noted radiographic findings in 1999 and 2011, and concluded that neurological findings were not related to brain trauma or a head injury.  The examiner indicated that these were related to atherosclerosis and metabolic changes.  The examiner explained that on enlistment and discharge examinations the Veteran's head was clinically evaluated as normal.  The service treatment records made no mention of a head injury or black out spells in service.  The first mention of an in-service head injury was after 2002.  Thereafter the medical evidence documented at least 2 strokes due to atherosclerosis and generalized cerebral atrophy, which accounted for the Veteran's current cognitive deficiencies.  None of the findings related to the Veteran's head or brain were consistent with a remote injury in 1958 or 1959.   

The Board assigns greater weight to the opinions of VA examiners because the examiners applied medical analysis to the significant facts of the case.  The opinions are reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiners' opinions were based on review of the Veteran's claims file, to include the service treatment records, and included an examination of the Veteran.  The examiners also explained why the Veteran's symptomatology was not related to service.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation. The Board may only consider competent medical evidence of medical causation because lay assertion on medical causation is not competent evidence.  As the weight of the competent medical evidence is against a finding that any cervical spine disability, lumbar spine disorder, or head condition is causally related to service, to include a fall accident in 1958, the Board finds that the preponderance of the evidence is against the claims that a back, neck or head disability was incurred in or aggravated by service and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a back injury is denied. 

Entitlement to service connection for residuals of a neck injury is denied. 

Entitlement to service connection for residuals of a head injury is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


